
	

114 HR 3867 IH: Clean Water for Rural Communities Act
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3867
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Zinke introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Dry-Redwater Regional Water Authority System and the Musselshell-Judith Rural
			 Water System in the State of Montana, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Water for Rural Communities Act. 2.PurposeThe purpose of this Act is to ensure a safe and adequate municipal, rural, and industrial water supply for the citizens of—
 (1)Dawson, Garfield, McCone, Prairie, Richland, Judith Basin, Wheatland, Golden Valley, Fergus, Yellowstone, and Musselshell Counties in the State of Montana; and
 (2)McKenzie County, North Dakota. 3.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Western Area Power Administration. (2)AuthorityThe term Authority means—
 (A)in the case of the Dry-Redwater Regional Water Authority System— (i)the Dry-Redwater Regional Water Authority, which is a publicly owned nonprofit water authority formed in accordance with Mont. Code Ann. § 75–6–302 (2007); and
 (ii)any nonprofit successor entity to the Authority described in clause (i); and (B)in the case of the Musselshell-Judith Rural Water System—
 (i)the Central Montana Regional Water Authority, which is a publicly owned nonprofit water authority formed in accordance with Mont. Code Ann. § 75–6–302 (2007); and
 (ii)any nonprofit successor entity to the Authority described in clause (i). (3)Dry-Redwater Regional Water Authority SystemThe term Dry-Redwater Regional Water Authority System means the Dry-Redwater Regional Water Authority System authorized under section 4(a)(1) with a project service area that includes—
 (A)Garfield and McCone Counties in the State; (B)the area west of the Yellowstone River in Dawson and Richland Counties in the State;
 (C)T. 15 N. (including the area north of the Township) in Prairie County in the State; and (D)the portion of McKenzie County, North Dakota, that includes all land that is located west of the Yellowstone River in the State of North Dakota.
 (4)Integrated systemThe term integrated system means the transmission system owned by the Western Area Power Administration Basin Electric Power District and the Heartland Consumers Power District.
 (5)Musselshell-Judith Rural Water SystemThe term Musselshell-Judith Rural Water System means the Musselshell-Judith Rural Water System authorized under section 4(a)(2) with a project service area that includes—
 (A)Judith Basin, Wheatland, Golden Valley, and Musselshell Counties in the State; (B)the portion of Yellowstone County in the State within 2 miles of State Highway 3 and within 4 miles of the county line between Golden Valley and Yellowstone Counties in the State, inclusive of the Town of Broadview, Montana; and
 (C)the portion of Fergus County in the State within 2 miles of US Highway 87 and within 4 miles of the county line between Fergus and Judith Basin Counties in the State, inclusive of the Town of Moore, Montana.
 (6)Non-Federal distribution systemThe term non-Federal distribution system means a non-Federal utility that provides electricity to the counties covered by the Dry-Redwater Regional Water Authority System.
 (7)Pick-sloan programThe term Pick-Sloan program means the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665)).
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)StateThe term State means the State of Montana.
 (10)Water systemThe term Water System means— (A)the Dry-Redwater Regional Water Authority System; and
 (B)the Musselshell-Judith Rural Water System. 4.Dry-redwater regional water authority system and musselshell-Judith Rural Water System (a)AuthorizationThe Secretary may carry out—
 (1)the project entitled the Dry-Redwater Regional Water Authority System in a manner that is substantially in accordance with the feasibility study entitled Dry-Redwater Regional Water System Feasibility Study (including revisions of the study), which received funding from the Bureau of Reclamation on September 1, 2010; and
 (2)the project entitled the Musselshell-Judith Rural Water System in a manner that is substantially in accordance with the feasibility report entitled Musselshell-Judith Rural Water System Feasibility Report (including any and all revisions of the report). (b)Cooperative agreementThe Secretary shall enter into a cooperative agreement with the Authority to provide Federal assistance for the planning, design, and construction of the Water Systems.
			(c)Cost-Sharing Requirement
				(1)Federal share
 (A)In generalThe Federal share of the costs relating to the planning, design, and construction of the Water Systems shall not exceed—
 (i)in the case of the Dry-Redwater Regional Water Authority System— (I)75 percent of the total cost of the Dry-Redwater Regional Water Authority System; or
 (II)such other lesser amount as may be determined by the Secretary, acting through the Commissioner of Reclamation, in a feasibility report; or
 (ii)in the case of the Musselshell-Judith Rural Water System, 75 percent of the total cost of the Musselshell-Judith Rural Water System.
 (B)LimitationAmounts made available under subparagraph (A) shall not be returnable or reimbursable under the reclamation laws.
					(2)Use of federal funds
 (A)General usesSubject to subparagraphs (B) and (C), the Water Systems may use Federal funds made available to carry out this section for—
 (i)facilities relating to— (I)water pumping;
 (II)water treatment; and (III)water storage;
 (ii)transmission pipelines; (iii)pumping stations;
 (iv)appurtenant buildings, maintenance equipment, and access roads; (v)any interconnection facility that connects a pipeline of the Water System to a pipeline of a public water system;
 (vi)electrical power transmission and distribution facilities required for the operation and maintenance of the Water System;
 (vii)any other facility or service required for the development of a rural water distribution system, as determined by the Secretary; and
 (viii)any property or property right required for the construction or operation of a facility described in this subsection.
 (B)Additional usesIn addition to the uses described in subparagraph (A)— (i)the Dry-Redwater Regional Water Authority System may use Federal funds made available to carry out this section for—
 (I)facilities relating to water intake; and (II)distribution, pumping, and storage facilities that—
 (aa)serve the needs of citizens who use public water systems; (bb)are in existence on the date of enactment of this Act; and
 (cc)may be purchased, improved, and repaired in accordance with a cooperative agreement entered into by the Secretary under subsection (b); and
 (ii)the Musselshell-Judith Rural Water System may use Federal funds made available to carry out this section for—
 (I)facilities relating to— (aa)water supply wells; and
 (bb)distribution pipelines; and (II)control systems.
 (C)LimitationFederal funds made available to carry out this section shall not be used for the operation, maintenance, or replacement of the Water Systems.
 (D)TitleTitle to the Water Systems shall be held by the Authority. 5.Use of power from pick-sloan program by the Dry-Redwater Regional Water Authority System (a)FindingCongress finds that—
 (1)McCone and Garfield Counties in the State were designated as impact counties during the period in which the Fort Peck Dam was constructed; and
 (2)as a result of the designation, the Counties referred to in paragraph (1) were to receive impact mitigation benefits in accordance with the Pick-Sloan program.
				(b)Availability of power
 (1)In generalSubject to paragraph (2), the Administrator shall make available to the Dry-Redwater Regional Water Authority System a quantity of power required, of up to 11/2 megawatt capacity, to meet the pumping and incidental operation requirements of the Dry-Redwater Regional Water Authority System during the period beginning on May 1 and ending on October 31 of each year—
 (A)from the water intake facilities; and (B)through all pumping stations, water treatment facilities, reservoirs, storage tanks, and pipelines up to the point of delivery of water by the water supply system to all storage reservoirs and tanks and each entity that distributes water at retail to individual users.
 (2)EligibilityThe Dry-Redwater Regional Water Authority System shall be eligible to receive power under paragraph (1) if the Dry-Redwater Regional Water Authority System—
 (A)operates on a not-for-profit basis; and (B)is constructed pursuant to a cooperative agreement entered into by the Secretary under section 4(b).
 (3)RateThe Administrator shall establish the cost of the power described in paragraph (1) at the firm power rate.
				(4)Additional power
 (A)In generalIf power, in addition to that made available to the Dry-Redwater Regional Water Authority System under paragraph (1), is necessary to meet the pumping requirements of the Dry-Redwater Regional Water Authority, the Administrator may purchase the necessary additional power at the best available rate.
 (B)ReimbursementThe cost of purchasing additional power shall be reimbursed to the Administrator by the Dry-Redwater Regional Water Authority.
 (5)Responsibility for power chargesThe Dry-Redwater Regional Water Authority shall be responsible for the payment of the power charge described in paragraph (4) and non-Federal delivery costs described in paragraph (6).
				(6)Transmission arrangements
 (A)In generalThe Dry-Redwater Regional Water Authority System shall be responsible for all non-Federal transmission and distribution system delivery and service arrangements.
 (B)UpgradesThe Dry-Redwater Regional Water Authority System shall be responsible for funding any transmission upgrades, if required, to the integrated system necessary to deliver power to the Dry-Redwater Regional Water Authority System.
 6.Water rightsNothing in this Act— (1)preempts or affects any State water law; or
 (2)affects any authority of a State, as in effect on the date of enactment of this Act, to manage water resources within that State.
			7.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated such sums as are necessary to carry out the planning, design, and construction of the Water Systems, substantially in accordance with the cost estimate set forth in the applicable feasibility study or feasibility report described in section 4(a).
			(b)Cost indexing
 (1)In generalThe amount authorized to be appropriated under subsection (a) may be increased or decreased in accordance with ordinary fluctuations in development costs incurred after the applicable date specified in paragraph (2), as indicated by any available engineering cost indices applicable to construction activities that are similar to the construction of the Water Systems.
 (2)Applicable datesThe date referred to in paragraph (1) is— (A)in the case of the Dry-Redwater Regional Water Authority System, January 1, 2008; and
 (B)in the case of the Musselshell-Judith Rural Water Authority System, November 1, 2014.  